 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDWillCoachLines, Inc.;WillCoachLines, Inc.,d/b/aEvansvilleandOhioValleyRailwayCompany, Inc.;WillCoachLines, Inc., d/b/aAndrew P. Will; Will CoachLines, Inc., d/b/aEvansville& Ohio ValleyBus Lines,Inc.;WillCoachLines, Inc., d/b/a Evansville&Ohio BusLines:Andrew P. Will, SoleProprietor:Evansville& Ohio ValleyRailway Company,Inc.; Evansville& Ohio ValleyRailway Company;Evansville&Ohio ValleyBus Lines,Inc.;and Evansville &Ohio ValleyBus LinesandAmalgamated TransitUnion,AFL-CIO Local Division 878. Case25-CA-31 10an amended charge filed on July 29, 1968, against allentities named in the caption (herein called Respondents),theGeneral Counsel of the National Labor RelationsBoard issued a complaint and notice of hearing on July31, 1968, alleging that Respondents had engaged in unfairlabor practices in violation of Section 8(a)(1) and (5) oftheNational Labor Relations Act, as amended, hereincalled the Act. Respondents filed an answer and thehearing in this matter took place before me in Evansville,Indiana, on September 19 and 20, 1968. Subsequent to thehearing,Respondents and General Counsel filed briefswhich I have carefully considered.Upon the entire record in the case and from myobservation of the witnesses, I make the following:April 24, 1969DECISION AND ORDERBy CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND BROWNOn November 20, 1968, Trial Examiner George J.Bott issued hisDecision in the above-entitledproceeding, finding that Respondents had engaged inand were engaging in certain unfair labor practicesand recommending that they cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, Respondents filed exceptions to the TrialExaminer's Decision and a brief in support thereofGeneral Counsel filed a brief in support of the TrialExaminer's Decision.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has considered the Trial Examiner'sDecision, the exceptions, the briefs, and the entirerecord in this case, and hereby adopts the findings,conclusions,and recommendations of the TrialExaminer.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andhereby orders that the above-named Respondents,their officers, agents, successors, and assigns, shalltake the action set forth in the Trial Examiner'sRecommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGEORGE J BOTT, Trial Examiner Upon a charge ofunfair labor practices filed by Amalgamated TransitUnion,AFL-CIO,Local Division 878, on April 17, 1968,against Evansville and Ohio Valley Bus Lines, Inc., andFINDINGS OF FACTI.JURISDICTION OF THE BOARDRespondentsadmit thatWillCoach Lines, Inc.,Andrew P. Will, Sole Proprietor, and Evansville & OhioValleyRailway Company, Inc., are affiliated businessesengaged in transportation of persons and property withcommon officers, ownership, directors and operators andconstitute a single integrated business enterprise; and thatsaid directors and operators formulate and administer acommon labor policy for said companies. Respondentsdeny,however, that it is an employer engaged incommerce as alleged in the complaint.The Evansville and Ohio Valley Railway Company,Inc. (herein E & OV), was formerly owned by Dayton andWestern Motors, Inc , which is principally owned by MrandMrs St John, who also own other transportationcompanies, one of which is Evansville City Transit, Inc.(herein ECT). E & OV operated two divisions, namely,the Owensboro City Transit division, which provided busservice for the general public in Owensboro, Kentucky,and the Evansville and Ohio Valley Bus division, whichoperated certain intrastate and interstate bus routes andcharter bus servicesE & OV was sold in April 1968 by Dayton & WesternMotors to Jerome and Martin Will, who with theirbrother Francis and father Andrew P. Will, have beenengaged in the transportation business for some time.DaytonandWesternMotors did not include theOwensboro City Transit division in the sale to the Willinterests but retained possession and control of it by theterms of the agreement. The Evansville and Ohio ValleyBus division, its assets, some of its equipment and all ofitsrouteswere transferred, however, andWillCoachLines, Inc., which is wholly owned by Andrew P. Will andmanaged by him and his sons, began to operate E & OV.'Itwas stipulated at the hearing that during the calendaryear 1967 E & OV received $81,681.68 for haulingpassengersand freight in interstate commerceThehearing took place in September 1968 and it appearedthat exact interstate revenue data for the purchasers'operations was not readily available.Respondents operate in interstate commerce servicingthe same routes that E & OV did before the sale. Therecan be no question, therefore, that the Board has legaljurisdiction over their operations. The Board does notassert its jurisdiction to the hilt, however, but does assertjurisdiction over all passenger and freight transportationenterprisesengaged in the furnishing of interstate'Actually theWill family was in possession of the property andoperations by agreement of the sellers and buyers before the closing date175 NLRB No. 87 WILL COACH LINES, INC.519transportation services, and all transportation and otherenterpriseswhich functionasessentiallinks in thetransportation of passengers or commodities in interstatecommerce, which derive at least $50,000 gross revenue perannumfromsuchoperations.'Inapplyingitsjurisdictional standards the Board relies on the experiencein the most recent calendar or fiscal year, or the 12-monthperiod immediately preceding the hearing in the casebefore the Board.' Respondents argue, however, thatrecords of the seller for 1967 and the first 2 months of1968 showing its interstate charter operations cannot serveasanaccurateprojectionofRespondents' sales tointerstate customers because they show that the sellerobtained a substantial amount of revenue in 1967 from theCamp Breckinridge Job Corp Center contract which is notserviced byWill Coach Lines, Inc., which is operating E& OV's certificates, because Camp Breckinridge nowoperates its own buses. In my opinion, and I find that thestipulation of the parties concerning the seller's interstateoperations is a reasonable foundation for projecting thepurchasers annual operations at a level high enough tosupport the Board's assertion of jurisdiction. In the firstplace, even if the Camp Breckinridge account is deductedfrom the seller's grossearningsin commerce it wouldamount to only approximately $5000 per year, andsecond, if Respondents failed to retain any of the seller'sinterstate charter business, which is extremely unlikely,therewould still remain over $40,000 of the seller'sinterstate scheduled passenger business to account for.'Respondents' contentions are based on pure speculationand cannot overcome the actual experience of the seller inthe last available appropriate period. I conclude that theBoard has and should assert jurisdiction over theoperations of Respondents.'II.THE LABOR ORGANIZATION INVOLVEDAmalgamatedTransitUnion,AFL-CIO,LocalDivision878,hereincalledtheUnion,isa labororganization within themeaningof the Act.Ill.THE ALLEGED UNFAIR LABOR PRACTICESA. The Issue InvolvedThe principal question is whether Respondents areobligated to bargain with the Union which represented theemployees of the company it purchased on the groundthat Respondents are a "successor employer."B. Basic Findings1.The identify and operations of the purchasersbefore the purchaseThe agreement to buy the shares of Evansville & OhioValley Railway Company, Inc. describes Martin J. Willand Jerome T. Will as the "buyers." These two gentlemenand their father Andrew P. and brother Francis have beenengaged in the transportation business for some years.The nature and extent of their operations is found in the'H P 0 Service, Inc..122 NLRB 394.'Arroostock Federation of Farmers, Inc.,114 NLRB 538.'As a matterof fact Respondentdid not loseallof the seller'scustomers.'Arroostock Federation of Farmers, Inc., supra,Burton Beverage Co.,116 NLRB 634;Car City, Inc.,116 NLRB 1571.testimonyofMartinWilland in some undeniedallegationsof the complaint.Will Coach Lines,Inc. iswholly owned by Andrew P.Will. According to Martin Will, Will Coach Lines, Inc. isa "fairly new" company which operates a route betweenEvansville and Mount Vernon,Indiana,under a certificateof public necessity from theIndianaPublicServiceCommission, and also operates Andrew P. Will's, a soleproprietor, certificates of necessity from the Commissionto transport children to and from school in the Evansvillearea.WillCoach Lines, Inc. also has some intrastatecharter businessand leasesbuses to organizations andindividuals.MartinWill is secretary and assistantmanager of Will Coach Lines, Inc. and his brotherJerome is general manager. At the time of the sale of E &OV's stock to Respondents,WillCoach Lines, Inc.employed one or two drivers on its Evansville to MountVernon route, and Martin and Jerome Will drove most ofitscharter service. The number of drivers employed byAndrewP.Will,soleproprietor,initsschooltransportationbusinessvaried, but it appears from MartinWill's testimony that at the time of the sale there wereapproximately eight full-time school bus drivers on theAndrew P. Will payroll. All of the drivers of Will CoachLines,Inc.andAndrew P.WilloperatedoutofRespondents' one and only garage and headquarters at828 East Walnut Street, Evansville.2. The identityand operationsof E & OV at the timeof the saleE & OV was acquired in 1961 by Dayton and WesternMotors, Inc. which was owned by Evansville City Transit,Inc.(hereinECT),whichprovidedpublicbustransportation service in the Evansville area. As a resultof the sale, E & OV's buses and maintenance employeeswere moved to the ECT garage in Evansville from whichpoint E & OV continued operations.'When negotiations for a sale of E & OV's stock toRespondents commenced, E '& OV owned certificates ofpublic convenience and necessity issued by the PublicService Commission of Indiana, the Kentucky DepartmentofMotorVehicles,and the InterstateCommerceCommission under which it was engaged in the business ofoperating a transportation system over regular routesbetween Evansville, Indiana, and Owensboro, Kentucky,Evansville,IndianaandHenderson,Kentucky,andCannelton, Indiana to Rockport (Reo), Indiana, and alsoin the operation of special and charter bus operations bothintrastate in the State of Indiana and interstate frompoints off its certificated interstate routes to points in theUnited States. E & OV's regular routes were manned byfour drivers. Elvis Lamb and Paul Mabrey drove tworound trips daily between Evansville, Indiana andOwensboro, Kentucky, each starting from opposite endsof the run, and Eddie Chenault handled the run betweenCannelton, Indiana, and the intersection of IndianaHighway 66 and U.S. Highway 231, which is also knownas the Modern Road and shown on most road maps asRockport, Indiana. Minus Williams drove the Evansville,Indiana to Henderson, Kentucky route. E & OV had asubstantial amount of charter business. Although the fournamed regular route drivers were regularly scheduled, onoccasion they drove charter service in addition to theirregular runs. The regular route drivers of E & OV couldelect to take charter runs if they were available, but if'Thisdid not affect the Owensboro divisionof E & OV. 520DECISIONSOF NATIONAL LABORRELATIONS BOARDthey were not, charters were drivenby citydrivers fromEvansvilleCityTransit on theirdays off Thesedriverswould appearon E & OVpayrolls for the charter work,but they acquired no seniority on the E& OV system. Itappears from payroll records in evidence that most of theE & OV charterbusiness was driven by persons otherthan the four regular route men.As stated earlier,E & OV buseswere housed inEvansvilleCityTransit'sgarage and serviced by itspersonnel.In addition,both companies shared commonoffices and clerical personnel.Althoughthere seems tohave been two dispatchers on occasion,E & OV'sapproximately 15 buses were normally dispatched by anECT dispatcher.Inany case,allemployees of bothcompanieswerecommonly supervised byGeneralManager GlenChumbley.AccordingtoClayton, vicepresidentof ECTand, prior to the sale,vice president ofE & OV, the companies were separate,each had its ownfinancial statement and each had its "own revenue andcosts."3.E & OV's collective-bargaining historyFormany years before the sale of E & OV toRespondents, E & OV's drivers were represented by theUnion and covered by labor agreement. Before E & OVwas sold to Dayton & Western Motors, Inc, in 1961,these labor agreements covered both drivers and garageemployees, but when E & OV's buses were moved toECT's garage after the sale and E & OV's twomaintenanceemployees quit, the Union's agreements withE & OV stopped including garage personnel. For manyyears there have been separate contracts with the Unionfor E & OV employees and ECT employees. The ECTagreements have always included garage employees intheir coverage, but, as stated, E & OV agreements havenot since ECT personnel began to service E & OV busesin 1961.Inbargaining for separate agreements covering theemployeesof both companies the practice was tonegotiate ECT terms first because it was the larger, andthen to resolve E & OV issues, which, as time went by,meant for the most part coming to agreement on wagesbecausethetwoagreementshadmany commonprovisions. After Dayton & Western Motors bought E &OV, Clayton handled both E & OV and ECT bargaining.He confirmed the fact that negotiations were consecutiveand that when final agreements were reached the contractswere printed in separate documents. It also appears thatalthough the union committees in each set of negotiationswere composed of many of the same individuals, thecommittee in the E&OV meetings was not as large asthe other and it contained a representative from the E &OV drivers. Although historically the agreements wereprinted in separate booklets, after the 1966 agreementswere settled someone suggested that both contracts appearin one document. This was for "convenience," accordingto Clayton and a representative of the UnionThe 1966 contracts were due to expire on October 4,1967,and negotiations for new agreements began inAugust. As was customary, the parties attempted to cometo agreement on the terms of the ECT contract first, and11 bargaining sessions wereheld.On or about November16 the parties reached an impasse and agreed to submitcertainmatters to arbitration. Pending arbitration and aresolution of the contract issues with ECT it was agreedthat the E & OV provisions of the existing agreementshould be extended for 90 days. The ECT contract disputewas finally resolved and agreement reached on December7, 1967, and on February 6, 1968, the Union and Claytonmet to discuss E&OV, but Clayton advised the unioncommittee that a sale to McCleary Coach Lines wasimminent.Clayton offered to pay E&OV's four driversseverance pay and an opportunity to transfer to McClearyor to ECT.A final meeting was held between Clayton andthe Union on March 19 at which Clayton disclosed thattheWill brothersre buyingthe E&OV lines. Claytonagain offered to pay severance pay and to permit a lateraltransfertoECTfor the four drivers, but the Unioninsisted that Clayton should continue contract negotiationsbecause the sale to Will was not complete.Clayton toldthe Union that it would have to look to the Will brothersfor a contract. Subsequently,the E&OV drivers weregiven severance pay and accrued vacation benefits by theseller, and, as will appear below, three drivers took jobswith the purchaser and one,Williamson,elected totransfer to ECT as a driver at the bottom of the senioritylist.4.The sale andRespondents'operations thereafterAlthoughthe sales agreementisdated April 10, 1968,Respondentstookpossessionand began to manage andoperate thelinesonMarch7by virtue of an oralagreementbetween thepartiesmade in February 1968.On March 7 the seller paid off all its employees for workperformed to that date. The seller owned approximately15 buses but only 7 wereincluded inthe sale. These weretransferred toWill Coach Lines,Inc.'s garageonMarch7.When Respondents started to operate E & OV onMarch 7, Williamson, one of the four regular drivers of E& OV transferred to ECT as a driver, but Lamb, Mabreyand Chenault transferred to Respondents and continued tooperate their old runs without interruptionRespondentsimmediately hired a replacement by the name of TuckerforWilliamson, and he drove Williamson's old route. Itappears fromMartinWill's testimony that althoughLamb, Mabrey, Chenault and Tucker were put on the E& OV payroll after the sale, where they remained forsome time, they all are now on Will Coach Lines, Inc.'spayroll.The buses acquired by Respondents in the sale arebeing serviced and maintained in Will Coach Lines, Inc.'sgarage, which is a few miles away from the ECT garagewhere they were formerly located. Lamb, one of thetransferred drivers, testified that at the time of the saleonly one other regular employee beside himself and theother drivers worked in or out of Will Coach Lines, Inc.'sgarage. This was Joe Wolf, who drove buses, worked inthe garage as a mechanic, and also swept out and fueledbuses.MartinWill's testimony is basically in accord withLamb's.He stated that he does most of the busmaintenance work himself, but contracts out jobs hecannot hapdle. He insisted that Wolf was not a mechanicbut a driver, but he agreed that he helped out in thegarage at times.It is clear that Respondents continued to use some ofthe equipment purchased on the same routes which thesellers formerly servicedThe bus which Chenault drovewas not sold to Respondents, but Lamb testified crediblyand without contradiction that on September 6, his lastday of employment with Respondents, he was operatingthe same bus on the same run that he always had. He saidthat he,Mabrey and Chenault continued to drive their oldroutes, on the same schedules, and used the same tickets WILL COACH LINES, INC.used by sellers.At least two of the buses, his andMabrey's, were the old buses, and they carried the legend"E & OV" bus lines.Itappears from Martin Will's testimony that all WillCoach Lines, Inc.'s drivers are paid the same rate and arecovered by the same insurance program All employees, ofcourse, work out of Will Coach Lines, Inc.'s garage, but itisevident that the school bus drivers do not work thesame hours and obviously do not do the same kind ofwork as the drivers of the public carriers. Also, contraryto any suggestion is Martin Will's testimony, there is aninsignificantamount of integration of interchange inassignments among the men who drive the routes acquiredby Respondents and the other drivers. This is evident fromrecords in evidence which cover a 2-month periodbeginning on March 1, 1968, before Respondents startedto operate E & OVTo repeat, in early March 1968, E & OV had fourregular drivers operating E & OV's certificated regularroutes.According to Clayton and Clark, and there can beno question about this, the four names which regularlyappear first on E & OV's payroll for that period were thefour men who drove the runs' In addition, Milfred JonesandOwen Roberts occasionally appear on E & OV'spayroll in early March, but according to Clark, they wereemployeesofEvansvilleCityTransitwho workedoccasionally for E & OV on charter work or extraassignmentsThe daily worksheets in evidence for theperiodMarch I through 6, which reflect the names of thedrivers of E & OV bus routes and the destination of E &OV charter runs operated, were compiled beforeRespondents took over the operation of E & OV. Thedaily worksheets for the period March 7 through April 30,1968,were compiled by Respondents after it took overoperation of E & OV These worksheets show the namesof the drivers of the E & OV bus routes, the names of thedrivers of Will Coach Lines, Inc.'s regular Evansville toMount Vernon, Indiana run, and the destination of all thecharter runs of Will Coach Lines, Inc., and Andrew P.Will,aswellasE & OV interstate charter businessacquired as a result of the sale, but without identifying thecompany source of the run.An analysis of these records show that, with rareexceptions,Lamb,Mabrey,Chenault andWilliamsondrove E & OV's regularrunsbefore the takeover, andLamb,Mabrey,ChenaultandTucker (Williamson'sreplacement) continued to man the same four runs afterthe Respondents began to operate the lines 8Respondents'Evansville toMount Vernon, Indiana,route continued to operate after the takeover, but none ofthe three drivers who had worked for E & OV before thesale worked on that route and neither did Tucker who washired to replace Williamson. The worksheets in evidencedisclose that Brooks appears to have become the regulardriver on the Mount Vernon run in April 1968, withJerome Will working part of the run on occasionWith respect to the interstate charter business acquiredbyRespondents as a result of the sale, there is noevidence that the drivers who handle the regular routesacquired drive any of it, and Martin Will testified that'See G C Exh 3(gg)'InMarch, Mabreydid not drivehis run on 4 days, and Chenault missedpart of a runOn these occasions,Torrencesubstituted once, Jerome Willtwice, and Ratcliffe onceinApril,Lamb, Tucker and Chenault drovetheir runseveryday, and Mabrey missedonly 3 dayswhenJerome Willdrove in his place Ratcliffe was a policeman who worked only part timeforRespondents,and Torrencewas casual and irregular He appears tohave beendisappearedfromRespondents'payrolls in April521during the period after the sale these runs were operatedfor the most part by either his brothers Jerome andFrancis, or himself.5. The Union requests Respondents to bargaincollectively and Respondents refuseAllofE & OV's drivers were members in goodstanding in the Union in March 1968 According to thecredited testimony of Louis Neisen, president of theUnion, and Hugh Jennings, its financial and recordingsecretary, on or about March 10, and in any case, soonafter the purchaser began to operate E & OV lines,Neisen met Martin and Jerome Will and asked them tobegin negotiating an agreement covering the E & OVdrivers.Nelsen testified that Martin Will commented thathe had no objections to unions as such, but he did notknow why the men wanted a union since they were gettingpaid more than the union scale, and he added that if hedid negotiate an agreement with the Union he wouldreduce the men's wages to theunionrateAt this meeting,MartinWill also told Neisen that he did not want him to"bother" his father's drivers, but Nelsen told him that theUnion was not interested in any drivers other than the E& OV men.A few days later, Neisen saw Martin Will again. ThistimeWill indicated that he believed that the E & OVdrivers did not desireunionrepresentation, butNeisendisagreed.Will stated that he would take a vote amongthe men on the question, and "if they want it, why, thenwe'll talk to you."Neisen saw Martin Will alone on or about March 15.During this visit to Respondents' garage Will reported toNeisen that he had taken a vote of the drivers, and "theywanteda union."Since they did, he suggested that Neisenpreparecontractproposalsforhisinspection.Thatevening, Neisen and Jennings prepared a set of proposalsand, on the next day, they and other members of theunioncommittee presented them to Martin Will. ThistimeWill told the union representatives that they wouldhave to negotiate with his lawyer, but added that since thesale was not yet complete, they should wait about 20 days.After 20 days the sale was final, and Neisen and othersfrom the Union read about it in the local press On orabout April 10, they sought an audience with Martin Willto press for contract negotiations.Will asked who theUnion represented, and he was told that it represented theemployees of "E & OV." Will replied that E & OV hadbut two employees, himself and his brother. Will refusedto discuss the matter further.Driver Elvis Lamb was urged to stay with E & OV byMartin and Jerome Will, and he corroborated Neisen'stestimony that Martin Will held a vote among the driversto determine whether they wanted to have the Unionrepresent them. According to Lamb, and I credit histestimony, in earlyMarch, the Will brothers told himabout the benefits he would receive if he stayed with them.Soon after he started to work for the purchaser, MartinWill handed him a slip of paper with the printed question"We the undersigned favor theunion,"with boxes for a"Yes" or "No" answer. The ballot was not secret, forLamb signed it and gave it back to Will. Lamb alsotestified thatWill told him later he did not want theUnion because it would "break" him, and added that if hedid negotiate with the Union, he would reduce wages tothe union scale of $2.35 per hour.''As indicated,Ihave accepted Neisen's, Jennings'and Lamb's testimony 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDC Analysis, Additional Findings, And Conclusions1.SuccessorshipThe Union represented and bargained collectively for E& OV's drivers for many years before that company wassold to Respondents. Respondents refused to bargain withthe Union when it took over E & OV's operations, and itjustifies its refusal on various considerations connectedwith the transfer and change of ownership. It has longbeen established, however, that a change in ownership inan enterprise does not automatically extinguish the rightsof employees or their representatives and absolve the newowner from any duty to recognize the union whichrepresented his predecessor's employees or to comply withany of the terms of a labor contract which covered thoseemployees. Since it is the "employing industry" which theAct seeks to regulate,'° the predecessor's obligations maydevolve on the successor in certain circumstances. Criticalquestions in determining the extent of the new employer'sobligations are whether there has been a "substantialcontinuity of identity in the business enterprise" or "theenterprise remains essentially the same," after the changein ownership." The basic question had also been describedas "whether respondent continued essentially the sameoperation, with substantially the same employee unitIn attempting to answer these critical questions anddeterminewhether a new employer is a "successoremployer" obligated to bargain with the Union whichrepresented his predecessor's employees, the Board andthe courts consider many factors. What combination offactors is controlling is not always easy to determine, butprime considerations are the continuation of the businesswithout substantial interruption, in such a form as tomake the bargaining unit readily discernible, with some orall of the former employees employed at their old jobs."Ihave found that Respondents hired three of E & OV'sfourdriversand immediately assigned them and thereplacement for the fourth to the same routes that theoriginalfourhad driven.Respondents continued tooperate many of the E & OV buses which it obtained inthe sale, and in most cases the drivers who stayed with thepurchaser drove the same vehicles they had driven beforewith the same identifying "E & OV" legend on the bus.At first glance at least, it would appear that Respondentstook over an identifiable transportation unit and continuedto operate it in essentially the same form as before, butRespondents point to certain considerations or factorswhich they claim ought to result in a determination thatthe purchaser is not a successoras accurate,and where Martin Will disagrees with them, I discredit himFirstof all,Neisen's,Jennings'and Lamb's testimony is mutuallycorroborative in certain particulars and was persuasive in each case on itsown Second,MartinWill's affidavit given during the course of theinvestigation confirms Neisen's and Jennings'statements that they askedfor recognitionfor E &OV drivers only, not for all drivers as Martin Willsuggested,and also confirms Neisen's testimony that Will told him that hetook a vote among the E&OV men which showed that they desired aunion"N L R BvCotten,d/b/a Kiddie KoverMfg, Co,105 F 2d 179, 183(C A 6)"John Wiley &Sons,Inc v Livingston,376 U.S. 543,CruseMotors.Inc,105 NLRB242, 247"Maintenance,Incorporated.148NLRB1299, 1301,Glenn Goulding.d/b/a Fed-Mart,165 NLRB No 22"Overnice TransportationCompany v N L R B ,372 F 2d 765 (C A 4),Randolph Rubber Company,Inc,152NLRB 496,FirchauLoggingCompany,Inc,126 NLRB1215, 1221Respondents' basic position is that they are not asuccessor under the cases and that the unit formerlybargained for by the Union is no longer appropriate, if iteverwere.The successor and the unit questions areinterrelated and intertwined in my opinion and can behandled together."°First of all, but not in the order in which they areranked by Respondents, it is argued that Evansville CityTransit and E & OV constituted a single employer, and soa separate unit of E & OV drivers was never appropriate.Even if it be assumed E & OV and Evansville CityTransit were a "single employer" for some purposes itwouldnotnecessarilymean that all their driversconstituted a single unit for bargaining or that a differentunit would be legally inappropriate. Before E & OV waspurchased by Dayton & Western Motors, inc., the Unionhad contracts covering its drivers and garage employees.After the sale the Union continued to represent thedrivers,andwhen the garage employees quit andEvansville City Transit employees began to perform themaintenancework formerly performed by E & OVmechanics as part of the unit work, numerous contractswere negotiated covering the dnvers of E & OV only.These contracts were negotiated separately from theEvansvilleCityTransit agreements, and although thecontractshadmany clauses in common there wereseparate seniority provisions, and wages remained an issuewithE & OV even after the Evansville City Transitagreementswere completed.Driverswere the onlyemployeesE & OV had except for the office andmanagerial staff, and they were a cohesive, readilyidentifiable group with common interests. I find on thebasisof the whole record, particularly the bargaininghistory and the job classifications involved, that E & OV'sdriverswho manned E & OV's certificated routesconstituted an appropriate unit within the meaning of theAct.In regard to the successorship issue as such, that is tosay considering it apart from the alleged inappropriatenessof the unit alleged in the complaint, certain other factorsrelied on by Respondents in support of its contention thatitisnotasuccessorareeither irrelevantornotcontrolling It is irrelevant, for example, that Respondentspurchased only the stock and a part of a company thatwas owned by Evansville City Transit Company, whichwas owned by a larger enterprise.15 It is also irrelevantthat the sale of E & OV's stock to Respondents was anarms length transaction and that Respondents assumed noliabilitiesof E & OV." In this type of case whetherRespondents arealter egosor a disguised continuance ofthe sellers is unimportant," andWileytellsus that theprinciplesof law governing ordinary contracts do notgovern these situations.""A radicalchange in the bargaining unit would certainly be a factor toconsider beforeaffixing the label "successor"in a refusal to bargain case,but it is easy to conceive of cases where an employer might be a"successor," regardless of what happened to the old bargaining unit, forthe purpose of arbitrationunder theold contract or for the purpose ofremedying unfair labor practicesSeeWiley,supra,PermaVinylCorporation,164 NLRB No 119"McGuire v Humble Oil & Refining Company,355 F 2d 352 (C A 2),JohnsonReady Mix Co.142 NLRB 437;RoyalBrandCutlery Company.122 NLRB 901"Cruse Motors, Inc,105NLRB242, Johnson Ready Mix Co,supra,Maintenance Incorporated,148 NLRB 1299"SeeSouthportPetroleumCo v N L R B.315U S 100, 106,N L R BvHerman BrothersPet Supply, Inc ,325 F 2d 68 (C A 6)"Wiley, supraat 550. WILL COACH LINES, INC.523Respondents also note that it moved the buses itpurchased to its own garage some miles away from wherethey had been garaged and that it took over none of thesupervisorypersonnelofE& OV. Retention ofsupervisory personnel and location of operations after thesale are undoubtedly considerations which ought to beweighed, but in my opinion, compared with the otherfactors which have been noted, such as the uninterruptedcontinuationof bus service with the same men onessentiallythesame basis as before, they appearinsignificant."The fact that the seller discussed or negotiated with theUnion the effect of the sale on the drivers and paid themseverancepay,vacationbenefitsand offered themtransfers to Evansville City Transit, Inc. can have nobearing,itseemstome, on the question of whether thepurchaser is the kind of successor that is obligated tobargain with the Union about its employees' present andfuturewages, hours and working conditions. I findnothing in the arrangements for the men that the sellersmade with the Unionafteritdecided to go out of businesswhich on its own could extinguish a successor's obligationsto recognize the representative of its own employees.Respondents' contention that the purchase of E & OVwas merely an addition to Respondents' business and thatitdid not succeed to E & OV's bargaining unit which ineffectwas merged with a unit of all of Respondents'drivers, is the most troublesome issue in the case.20 Asoriginally issued, General Counsel's complaint in this casealleged in paragraph 6(a) that "All bus operators and busgarage employees of Respondents, employed servicingRespondents' routes set forth in paragraph 2(b) ..." withtheusualand appropriate exclusions, constitute anappropriate unit for bargaining. Paragraph 2(b) of thecomplaint included as one of Respondents' routes a routefrom Evansville,Indiana,toMount Vernon, Indiana. Atthe hearing, General Counsel amended the complaint byeliminating"busgarageemployees"fromtheclassificationsof unit employees and the Evansville toMount Vernon,Indiana,route as one of the routesserviced by employees to be included in the unit.Before Respondents purchased the stock of E & OVthey had 10 full-time and about 8 part-time driversworking in their various operations. Recalling thatWillCoach Lines, Inc was operating Andrew Will's Indianacertificatesof public convenience and necessity for thepurpose of transporting children to and from school, itwould appear that these full and part-time drivers wereperforming that work for the most part.WillCoachLines, Inc. also performed intrastate charter work beforethe sale, and after thesale itoperatedE & OV'scertificates and continued some at least of E & OV'sinterstate charter work. After the sale, all drivers workedout of the same terminal, used the same maintenancefacilities and were supervised by the same persons. It alsoappears that they received the same hourly rate andinsuranceprotection. It should also be noted that E & OVat one time owned and operated a fourth route, namelythe Evansville to Mount Vernon route, but this certificateand route was abandoned about 6 months before it was"Maintenance,Incorporated. supra,Firchau Logging Company, supra'"As indicated,bargaining unit and successorship issues are necessarilyintertwined,but separated here for convenience and hoped for clarity Inthis connection it might be noted that Respondents'approach to the unitproblem is that it not only relates to the "successorship"question but thatGeneral Counsel did not carry his burden of proving by a preponderance ofthe evidence that the unit alleged in the complaint is an appropriate unitfor bargainingsold to RespondentsObviously the Evansville to MountVernon route was an integral part of E & OV's operationsof a character no different from its other routes. Thedriver or drivers who serviced it, therefore, were part ofthe appropriate unit as it existed at that time. It appearsthatRespondents have been operating a run fromEvansville toMount Vernon for some time under acertificate from the Indiana Public Service Commissionon a regular schedule This run is manned by a WillCoach Lines, Inc. driver working out of the same garage,under the same supervision, having the same workingconditions,using similaror the same equipment as the E& OV drivers acquired in the sale. Evansville to MountVernon is located in the same geographical area as theother E & OV runs involved in this case which are allegedas the foundation for the appropriate unit. On the basis ofthese factors, I can see no reason on this record how thedriver who mans the Evansville to Mount Vernon run canbe eliminated from the appropriate unit and I find, as thecomplaint first alleged, that all bus operators servicingthat run are part of the appropriate unit.Z'Although Respondents' drivers other than those whoregularly drive the three routes acquired as part of thesale and the fourth route, which I have found should be apart of any unit found appropriate, work out of the samegarage, get the same hourly rate, have their equipmentserviced by the same people and are supervised by thesame persons who supervise the route drivers, thesefactors, in my opinion, do not of themselves destroy theappropriateness of a unit of drivers servicing the publicgenerally in a different area. First of all, the work ofschool bus drivers is clearly of a different nature than thatof the route drivers, and their hours of work cannot be thesame.It also appears on the basis of records in evidence,contrary to RespondentssuggestionsinMartinWill'stestimonyandRespondents'brief,that there is aninsignificantamount of interchange of equipment oremployees between the school runs and the public runs. Ihave foundearlierthat for a 2-month period bridging thesaleLamb,Mabrey,ChenaultandTucker,thereplacement forWilliamson, almost without exception,serviced the same runs that the three men who stayed onand Williamson did before the sale. There is absolutely noevidence that any of them ever took school runs and noevidence of any substance that any school bus driver everdrovetheirruns.ItalsoappearsthattheEvansville-Mount Vernon run is normally serviced by thesameman and no evidence that it is ever manned by aschool bus driver. I have found that the group of menservicingtheroutespurchasedwereacohesive,identifiable,homogeneous grouping of classificationswhich could constitute an appropriate unit. I have alsofound that their workissimilarto the driver ofRespondents' Evansville toMount Vernon route, whichexistsinthe same geographical area as the routesacquired, and that this portion of Respondents' operationsshould not be separated from its other certificated routes.In the light of these findings and the history of collectivebargaining, and based on the dissimilarities in occupationsand working conditions and lack of functional integration,Ifind that the route drivers have not been merged withRespondents' other employees to such an extent as todestroy the appropriateness of a unit of route drivers.A word about charter drivers and employees inRespondents'garage.The record showed the E & OV'sroute drivers before the sale rarely took a charter run."Safeway Trails,Inc,120 NLRB 79 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDThese were normally handled by ECT drivers. There is noevidence that this custom changed after the sale, andMartinWill testified that he and his brothers handledmost of the charter businessHe and his brothers aresupervisors and management and could not be part of anyappropriateunitWith respect to garage employees, thecomplaint as first issued included them as part of analleged appropriate unit. The Union represented garageemployees of E & OV for some time before it was sold toDayton and Western Motors, Inc. in 1961 ThereafterECT began to service E & OV's buses and since E & OVno longer had any maintenance personnel the E & OVlabor agreements no longer covered them. A unit ofdrivers and garage personnel is not unusual and it couldbe appropriate, particularly in the light of the bargaininghistory, if there were any eligible garage personnelworking for Respondents after they purchased E & OV.Employee Lamb testified, however, that when he went towork for Respondents after E & OV was sold, the onlyperson he saw in the garage was Joe Wolfe who did somemaintenance work, but also drove a bus. Martin Will inhis testimony insisted thatWolfe was primarily a driver.To confirm this it appears that at or around the time ofthe saleWolfe was driving the Evansville-Mount Vernonrun.Martin Will also testified that he and his brother domost of the maintenance on the equipment and that hecontracts out any work that is too big or difficult tohandle. It appears, therefore, that there are no employeesin the garage to consider as part of an appropriate unit oron the question of integration of operations.222. The appropriate unit, the demand and the refusalto bargainAlthough the issue is not free from doubt, I find on thebasis of the considerations discussed and found above thatallbus operators of Respondents employed servicing thefollowing routes (1) Evansville, Indiana, to Henderson,Kentucky,(2)Evansville,Indiana,toOwensboro,Kentucky; (3) Cannelton,Indiana, to IndianaHighway 66andUnited States Highway 231, at Rockport (Reo),Indiana, and (4) Evansville, Indiana, to Mount Vernon,Indiana, excluding supervisors as defined in the Act,constitute a unit appropriate for the purpose of collectivebargaining within the meaning of Section 9(b) of the Act.Ihave found that on April 11, 1968, the day after thesale of E & OV to Respondents was complete, the Union,as it had on or about March 10, 13 and 15, requestedRespondents to bargain collectivelywith it as therepresentative of the drivers who manned the former E &OV routes. I have found that Respondents' Evansville toMount Vernon, Indiana routes is an integral part of itspublic, scheduled transportation operations and that thedriver on that route should be included in the unit.Although the unit found is somewhat larger than the unitallegedand sought to be bargained for, I find thisvariance to be minor and not fatal to the effectiveness ofthe Union's demand.' Although Martin Will informed theUnion on March 15 that he had taken a vote whichrevealed that the drivers wanted to be represented by theUnion24and asked the Union to prepare contract"Each case of "successorship"stands on its own facts,but as indicatedearlier,certain considerations aremore important than others I findNorthwest GalvanizingCo,168 NLRBNo 6 andThomas Cadillac, Inc,170NLRB92, relied on by Respondents,distinguishable In one, theBoard noted the "unique"facts involved, and in theother,two separatepurchasers began separate businesses with only a small fraction of thepredecessor's employeesproposals for his consideration, on April 11 Respondentswithdrewwhatever recognition they had granted theUnion and have refused ever since to recognize it as thestatutory representative of any of their employees.The Union represented all of E & OV's drivers beforethe sale, and since Respondent succeeded to E & OV, thepresumption of the incumbent union's majority statuscontinued and Respondents inherited the obligation tobargain with the Union unless it questioned its majority ingood faith Three of the four E & OV drivers were hiredby Respondents. Respondents took a poll of its E & OVdrivers and told the Union that the men wanted to berepresented by the Union. The inclusion of one driverfrom the Evansville-Mount Vernon route would make atotal of five drivers in the unit of which the Union clearlyrepresented three because of their membership in theUnion at the time of the sale, and it may have representedTucker,Williamson's replacement, if Will polled him ashe said. If Will also polledWolfewho drove theEvansville-Mount Vernon run at that time, then the Unionrepresented him too, but in any case, by April 15 theUnion had secured an application for membership fromThomasBrookswhohadbeguntodrivetheEvansville-Mount Vernon run regularly in April 1968. TheUnion, therefore, at allmaterial times represented aminimum of three in a maximum sized unit of five andhad a clear majority of four in a unit of five by April 15.Respondents never questioned the unit as a reason forrefusing the Union's request to bargain and, after MartinWill polled the drivers on the union issue, Respondentsnever claimed that the Union did not represent thedrivers.Indeed,on the basis of the poll taken byRespondents, and in the light of the recognition - limitedas it was - given the Union when it was told to get itsproposals for a contract ready, Respondents acted as ifthey knew that the Union represented the drivers I findthatRespondents have never questioned the Union'smajority status in good faith or rebutted the presumptionof the Union's continued majority status. I find andconclude that by refusing to bargain with the Union onApril 11 and continuing thereafter, Respondents violatedSection 8(a)(1) and (5) of the Act 253Allegedindependent violationsof Section8(a)(1) ofthe ActElvis Lamb testified that,in attemptingto recruit himfor employment, Respondents told him what wage andother benefits he would receive as an employee. This isalleged as a promise of benefit on condition that Lamband other E & OV drivers refrain from remaining"Ftrchau Logging Company,126NLRB 1215, 1221,Hamilton PlasticMolding Co,135 NLRB 37"MartinWill denied that he took a poll of E & OV drivers only,suggestingthat he votedothers tooThis is contrary to the affidavit hegave the Board in which he namedMabrey, Chenault, Lamb and Tucker(Williamson'sreplacement)as the personshe votedIn addition, at thehearing he could rememberonly that "Oneguy mightbe Joe Wolfe, IrvinWolfe" as others who he polled Joe Wolfe was the dnver on theEvansville-MountVernon run at thattime, and I have foundthat to bepart of theunitIn any case,Ido not creditWill's testimony in thisrespect"The complaintalleges that Respondentsrefused tobargain on March10, 14 and 17, and theseare the three meetingswhichIhave found thatthe Union did have withMartinWill where hefirst questioned the men'sdesires in the union area, then askedthe Unionto submitproposals, but towaituntilthe sale wascomplete for further discussion I find itunnecessaryto decidewhetherthis conduct was an additional violation ofSection 8(a)(5) WILL COACH LINES, INC.members of the Union. There is no evidence that Martinand Jerome Will's discussions with employees aboutconditionsofemployment at Respondents were soconditioned. I find that Respondents did not violate theAct in this respect as alleged in the complaint.Ihave found that Respondents did conduct a pollamong the drivers on the question of whether they wantedto be represented by the Union. After the results wereknown, Respondents nevertheless refused to continue torecognize the Union. Moreover, the poll was not by secretballot.InthesecircumstancesRespondents violatedSection 8(a)(1) of the Act by coercively interrogating theiremployees about their union desires and sentiments."Inattempting to recruit the seller's drivers foremployment with it, Respondents offered them the sameconditions its other drivers employed including a rate of$2 50 an hour. Lamb was hired at that rate afterconversations with two of the Will brothers. He testifiedthat some time in March after he went to work forRespondentsMartinWill told him that if he negotiatedwith the Union wages would "be cut back to $2 35 anhour, the union scale" It is a fact that the drivers hadbeen paid $2.35 under the Union's agreement with E &OV. Will's remark was a clear threat of reprisal if themen selected the Union and not a mere prediction of whatmight be the result of good faith collective bargaining. Bysuch threat, Respondents violated Section 8(a)(1) of theAct Z'IVTHE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondents set forth in section III,above, which have been found to constitute unfair laborpractices, occurring in connection with the operations ofRespondents described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYIthaving been found that the Respondents engaged inunfair labor practices in violation of Section 8(a)(1) and(5)of the Act,itwillbe recommended that theRespondents cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of theAct.Since it has been found that Respondents refused tobargain with the Union as the exclusive representative ofthe employees in the appropriate unit described herein, itwill,therefore,be recommended that Respondents beordered to bargain collectively,upon request,with theUnion as the exclusive representative of the employees inthe appropriate unit,and, if an understanding is reached,embody such understanding in a signed agreement.Upon the basis of the foregoing findings of fact andupon the entire record in the case, I make the following:"StruksnesConstructionCo , Inc ,165 NLRB No 102"Even a threatto bargain from scratch, which this was not, has beenheld coerciveand in violationof the ActSurprenantManufacturingCompany v NLRB , 341F 2d 756, 761 (C A 6),NLRB v MarshSupermarkets,Inc ,321 F 2d 109, 111 (C A 7)CONCLUSIONS OF LAW525IThe Respondents are engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act2.The Union is a labor organization within themeaning of Section 2(5) of the Act3.AllbusoperatorsofRespondents,excludingsupervisors, employed on Respondents' following routes,(1)Evansville,Indiana, toHenderson,Kentucky, (2)Evansville,Indiana,toOwensboro,Kentucky;(3)Cannelton, Indiana, to Indiana Highway 66 and UnitedStates Highway 231, at Rockport (Reo), Indiana, and (4)Evansville, Indiana, to Mount Vernon, Indiana, constitutea unit appropriate for the purpose of collective bargainingwithin the meaning of Section 9(b) of the Act.4.At all times since on or about March 7, 1968, whenRespondents began operating the routes acquired from E& OV, the Union has been the exclusive representative ofall the employees in the aforesaid unit for the purpose ofcollective bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing to bargain with the Union, as foundabove, on April 11, 1968, and thereafter, Respondentsengaged in and are engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of the Act.6By engaging in the conduct described in section III,C, 3, above which has been found to be improper,Respondents violated Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.RECOMMENDED ORDERUpon the basis of the above findings of fact andconclusions of law, and upon the entire record in the case,it is recommended that Respondents, their officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain with the Union as the exclusiverepresentative of its employees in the appropriate unitfound herein.(b)Coercively interrogating their employees about theirunionmembership or desires(c)Threatening employees with economic losses if theybecome orremainmembers of the Union.(d) In any other like or related manner, interferingwith, restraining, or coercing its employees in the exerciseof their rights to self-organization; to form, join, or assistany labor organization, to bargain collectively throughrepresentativesof their own choosing; to engage inconcertedactivitiesforthepurposesofcollectivebargaining or other mutual aid or protection; or to refrainfrom any and all such activities2. Take the following affirmative action:(a)Bargainwith the Union, upon request, as theexclusiverepresentativeoftheemployeesintheappropriate unit found herein with respect to wages,hours, and other conditions of employment, and if anunderstanding is reached embody such understanding in asigned agreement.(b) Post at its Evansville, Indiana, garage copies of theattached noticemarked "Appendix."" Copies of said"In the event that this Recommended Order be adopted by the Board,the words "a Decisionand Order" shall be substituted for the words "theRecommendations of a Trial Examiner"in the notice In the further eventthat theBoard'sOrder be enforced by a decree of a United States Court 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDnotice, on forms provided by the Regional Director forRegion 25, after being duly signed by Respondents or itsrepresentatives,shallbepostedbyRespondentsimmediately upon receipt thereof and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,includingallplaceswhere notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondents to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the said Regional Director, in writing, within20 days from the date of receipt of this Decision andRecommended Order, what steps Respondents have takento comply herewith."of Appeals, the words "a Decree of the United States Court of AppealsEnforcing an Order"shallbe substituted for the words"a Decision andOrder ""In the event that this Recommended Order be adopted by the Board,this provision shall be modified to read"Notify said Regional Director inwritingwithin 10 days from the date of this Order what steps theRespondents have taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees thatWE WILL NOT refuse to recognize and bargaincollectivelywithAmalgamated Transit Union, LocalDivision 878, AFL-CIO, as the exclusivebargainingrepresentativeof the employees in the followingappropriate unit:All bus operators employed servicing our followingroutes:(1)Evansville,Indiana,toHenderson,Kentucky; (2) Evansville,Indiana,toOwensboro,Kentucky;(3)Cannelton,Indiana,toIndianaHighway 66 and United States Highway 231, atRockport (Reo), Indiana; and (4) Evansville,Indiana,toMount Vernon,Indiana.WE WILL NOT interrogate our employees about theirunion membership or desires.WE WILL NOT threaten employees with loss ofbenefits if they join or remain members of the Union.WE WILL NOT in any like or related manner interferewith, restrain, or coerce the employees in the exerciseof their right to self-organization, to form, join or assistunions,to bargain collectively through representativesof their own choosing, to engage in concerted activitiesfor the purposes of collective bargaining or othermutual aid or protection, or to refrain from suchactivities, except to the extent that such right may beaffected by anagreementrequiring union membershipas a condition of employment, as authorized in Section8(a)(3)of the National Labor Relations Act, asamended by the Labor-ManagementReporting andDisclosure Act of 1959.WE WILL, upon request, bargain collectively withAmalgamated TransitUnion,LocalDivision878,AFL-CIO, as the exclusive bargaining representative ofallemployees in the appropriate unit as found above,and, if an understanding is reached, embody suchunderstandingin a signedagreement.DatedByWILL COACH LINES, INC.ANDREW P. WILL, SOLEPROPRIETOREVANSVILLEAND OHIO VALLEYRAILWAY COMPANY, INC(Employer)(Representative)(Title)Thisnoticemust remain posted for 60 consecutive daysfrom the date ofposting,andmust not be altered,defaced, or covered by any othermaterial.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board'sRegionalOffice,614 ISTACenter 150 West Market Street,Indianapolis,Indiana46204, Telephone 317-633-8921.